BILL OF COSTS

                 TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                         No. 06-13-00033-CV

   Helen Butts Tipps, Sue Ethel McEachern, Estate of Flora L. Thompson, Perry Thompson, Jr.,
               Independent Executor, Perry Thompson, Jr. and Sandra Sue Sartain

                                                    v.

   Chinn Exploration Company, and Cherokee Royalty Syndicate, Howard P. Coghlan, Receiver

                (No. 2009-2036-A IN 188TH DISTRICT COURT OF GREGG COUNTY)
TYPE OF FEE                        CHARGES          PAID         BY
MOTION FEE                                 $15.00   E-PAID       SANDI CLARKE
MOTION FEE                                 $15.00   E-PAID       JULIE A NOBLE
MOTION FEE                                 $10.00   E-PAID       SANDI CLARKE
MOTION FEE                                 $10.00   E-PAID       JULIE A NOBLE
MOTION FEE                                 $10.00   E-PAID       LINDSAY K JONES
MOTION FEE                                 $10.00   E-PAID       LINDSAY K JONES
MOTION FEE                                 $10.00   E-PAID       KRISTEN L MCPHERSON
MOTION FEE                                 $10.00   E-PAID       JULIE A NOBLE
MOTION FEE                                 $10.00   E-PAID       MICHAEL T. RUNYAN
MOTION FEE                                 $10.00   E-PAID       VANCE P. FREEMAN
REPORTER'S RECORD                       $3,390.00   UNKNOWN
SUPPLEMENTAL CLERK'S RECORD                $60.00   PAID         REX WHITE
CLERK'S RECORD                          $2,001.00   PAID         REX WHITE & VANCE FREEMAN
FILING                                    $100.00   PAID         REX H. WHITE, JR.
INDIGENT                                   $25.00   PAID         REX H. WHITE, JR.
SUPREME COURT CHAPTER 51 FEE               $50.00   PAID         REX H. WHITE, JR.
REQUIRED TEXAS.GOV EFILING FEE              $5.00   E-PAID       REX H WHITE JR
INDIGENCY FEE                              $25.00   PAID         FREEMAN MILLS, PC
SUPREME COURT CHAPTER 51 FEE               $50.00   PAID         FREEMAN MILLS, PC
FILING                                    $100.00   PAID         FREEMAN MILLS, PC
REQUIRED TEXAS.GOV EFILING FEE              $5.00   E-PAID       VANCE P FREEMAN


      Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

        I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of THE
COURT OF APPEALS FOR THE SIXTH DISTRICT OF TEXAS, showing the charges and payments, in
the above numbered and styled cause, as the same appears of record in this office.

                                                                IN TESTIMONY WHEREOF, witness
                                                                my hand and the Seal of the COURT
                                                                OF APPEALS for the Sixth District of
                                                                Texas, this June 12, 2015.

                                                                DEBRA AUTREY, CLERK



                                                                By ___________________________
                                                                                                 Deputy